

116 HR 6249 IH: Coronavirus Accounting Relief Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6249IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Luetkemeyer (for himself, Mr. Barr, Mr. Steil, Mr. Huizenga, Mr. Williams, and Mr. Riggleman) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo temporarily prohibit the Federal financial regulators from requiring compliance with the CECL Rule by persons impacted by Coronavirus, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Accounting Relief Act.2.Non-application of the CECL Rule by Federal financial regulators(a)In generalNotwithstanding any other provision of law, a Federal financial regulator may not require any person impacted by Coronavirus to comply with the CECL Rule under any Federal statute or rule during the 6-month period beginning on the date of enactment of this Act.(b)DefinitionsIn this section:(1)CECL RuleThe term CECL Rule means the accounting standard contained in the Accounting Standards Update No. 2016–13 of the Financial Accounting Standards Board, titled Financial Instruments—Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments issued June 2016.(2)Federal financial regulatorThe term Federal financial regulator means the Department of the Treasury, the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Securities and Exchange Commission, the Commodity Futures Trading Commission, the Federal Deposit Insurance Corporation, the Federal Housing Finance Agency, and the National Credit Union Administration.(3)Impacted by CoronavirusThe term Impacted by Coronavirus means any negative effect on revenue, earnings, income, debt, or equity, and any additional negative effect identified by any Federal financial regulator, due to the Coronavirus Disease 2019 (COVID–19).